DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 10/30/2018.  This IDS has been considered.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a method as claimed comprising the first time interval being a time in which a testing chamber containing a package is in not under vacuum or low pressure conditions, using the measured first time interval to convert the raw pressure data to corrected pressure data to remove interference from the raw pressure data, and using the corrected pressure data to determine if a leak is present in the package in combination with the remaining claim limitations.

In the closest prior art, US 8,544,315 to Guazzo et al. discloses a method for correcting for exposure during vacuum decay leak detection testing comprising a 
In the second closest prior art, WO 2018/125946 to Stauffer et al. discloses a method for correcting for exposure during vacuum decay leak detection testing comprising measuring a first time interval immediately preceding a first test cycle of vacuum decay leak detection testing (measuring a time from T2 to T3 (first time interval) immediately preceding a first test cycle of a vacuum decay leak detection, performing the first test cycle of vacuum decay leak detection on a package (performing the first monitoring of the vacuum decay leak detection on the under test package; paragraph [0033]), collecting raw pressure data from the first test cycle  from the first monitoring.
In the third closest prior art, US 4,587,619  to Converse, et al., discloses a method for correcting for exposure during vacuum leak detection testing comprising  including a first time interval immediately preceding a first test cycle of vacuum decay leak detection testing, performing the first test cycle of vacuum decay leak detection on a package, collecting raw pressure data from the first test cycle.
Guazzo, Stauffer, Converse and the references of record fail to disclose, teach or suggest the first time interval being a time in which a testing chamber containing a package is in not under vacuum or low pressure conditions, using the measured first time interval to convert the raw pressure data to corrected pressure data to remove 
Further, Guazzo, Stauffer, and Converse do not disclose nor hint at using a time wherein a container is not held at a low pressure or vacuum and said time being used as a variable to ascertain a corrected pressure value, and to add such a modification to the invention of Guazzo, Stauffer, and Converse would destroy the techniques and interacting component parts that have already accounted for determining a leak in the system, thus to add such a modification would add to the complexity and or bulk of the system and will not provide for any improvements and or efficiencies, therefore said modifications would not have been foreseeable.

Claims 2-9 are allowed based on their dependence on claim 1.


Regarding claim 10, none of the prior art alone or in combination neither discloses nor renders obvious a system as claimed comprising a clock used to measure a time interval between each testing cycles in which the testing chamber is not under vacuum or at low pressure conditions, wherein the controller transforms measured pressure into corrected pressure through an algorithm that uses time data to remove one or more interferences introduced to the system between testing cycles when the testing chamber is not under vacuum or low pressure conditions, and the controller transmits the corrected pressure to a display for determining if a leak is present in a package in combination with the remaining claim limitations.


In the second closest prior art, Stauffer further discloses a system for improved vacuum decay leak detection testing, comprising: a testing chamber for enclosing a container to be tested such that the testing chamber is sealable from an ambient environment except for a port to which a testing system including a vacuum pump is connected, the clock being connected electronically to the controller such that time interval measured by the clock is conveyed to the controller as time data, the data being electronically connected to the controller.
In the third closest prior art, Converse further discloses a system for improved vacuum leak detection testing, the vacuum pump, data storage electronically storing one or more sets of time data, the data storage being electronically connected to the controller.
Guazzo, Stauffer, Converse and the references of record fail to disclose, teach or suggest a clock used to measure a time interval between each testing cycles in which the testing chamber is not under vacuum or at low pressure conditions, wherein the controller transforms measured pressure into corrected pressure through an algorithm that uses time data to remove one or more interferences introduced to the system between testing cycles when the testing chamber is not under vacuum or low pressure conditions, and the controller transmits the corrected pressure to a display for determining if a leak is present in a package. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this system because the references taken solely or in combination fail to provide the required limitations, and modification of any combination of the references of record would be impermissible and not provide any advantages over those that are already present in the prior art. 
Further, Guazzo, Stauffer and Converse do not disclose nor hint at using a time wherein a container is not held at a low pressure or vacuum and said time being used as a variable to ascertain a corrected pressure value, and to add such a modification to the invention of Guazzo, Stauffer, and Converse would destroy the techniques and interacting component parts that have already accounted for determining a leak in the system, thus to add such a modification would add to the complexity and or bulk of the system and will not provide for any improvements and or efficiencies, therefore said modifications would not have been foreseeable.

Claims 11-19 are allowed based on their dependence on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863